Judgment reversed and a new trial granted, with costs to abide the event, unless within twenty days the plaintiff stipulates to deduct from the recovery the sum of $4,200 of principal with proper proportion of interest, in which case the judgment as so reduced is affirmed, without costs in this court to either party; no opinion.
Concur: CULLEN, Ch. J., GRAY, WERNER, WILLARD BARTLETT, CHASE and COLLIN, JJ. HISCOCK, J., dissents on the ground that the plaintiff did not establish the right to recover percentage on profits.